DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 August 2022 has been entered.
 

Status of Claims
Claims 1-4, 15-18, and 21 are pending in this application.
Cancellation of claims 5-14 and 20 is acknowledged; claim 19 already stands canceled.
Addition of new claim 21 is acknowledged.
Claim 18 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 March 2021.
Claim 2 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claims 1, 3, 4, 15-17, and 21 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites a compound of Formula (I), having a variable “n” (see claim 1).  However, claim 1 as amended no longer recites a definition for this variable.  Therefore, the meaning of the variable “n” is not known, and thus the metes and bounds of the claim are unclear.
Dependent claims 3, 4, and 15-17 do not remedy this deficiency, and therefore are also rejected as depending from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1, 3, 4, 8, 9, 12, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘631 in view of JP ‘757 is modified as follows, as necessitated by Applicant’s amendment filed 15 August 2022:
Claims 1, 3, 4, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘631 (JP2014-208631A, previously cited) in view of JP ‘757 (JP2015-147757A, cited by Applicant in IDS filed 23 June 2020).  Machine translations of both references were provided with the Office action mailed 03 November 2021.
JP ‘631 teaches pesticidal pyridino-pyridine and pyrimidino-pyridine derivatives (e.g., abstract).  The compounds are useful as pest control agents (e.g., abstract) as well as herbicides (e.g., paragraph [0001]).  JP ‘631 exemplifies pyridino-pyridine derivatives having fluoro, chloro or trifluoromethyl, and carbamate substituents (e.g., see reference at page 72, first row; page 80, first row; page 224, about line 15, and page 291, lines 43-50).  Regarding claims 1, 3, 4, and 21, these exemplified compounds do not specifically exemplify carbamate compounds having Ra substituents (corresponding to R4 of the instant claims) which are recited in the claims.  However, JP ‘631 further teaches compounds of its invention containing carbamate substituents, including formulae (15) and (16) (e.g., paragraphs [0084], [0096]), may have a hydrogen also attached to the nitrogen of the carbamate group (e.g., paragraph [0086]), as well as other meanings for Ra, such as C1-C6 alkyl (e.g., paragraph [0012]).  Therefore, it would be within the purview of the ordinarily skilled artisan to include a hydrogen or lower alkyl substituent at the Ra position (corresponding to R4 instantly claimed), with a reasonable expectation of success.
JP ‘631 differs from the claimed invention in that the central ring is a pyridine instead of a pyrimidine.  However, JP ‘757 is in the same field of pyridine-pyridine derivatives useful as pesticides and herbicides (e.g., translation, page 1) and teaches that said compounds may contain a pyridine or a pyrimidine ring next to the pyridine ring in the compounds (e.g., see reference at page 51).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute the pyridine central ring of the compound of JP ‘631 with a pyrimidine ring; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because either ring is already known to be suitable as the central ring in similar compounds for the same purpose, as taught by JP ‘757.
Regarding claims 15-17, JP ‘631 teaches additional ingredients such as surfactants (i.e., adjuvants) may be present (e.g., translation at page 277), and additional pesticides or herbicides may be added at the time of formulation (e.g., translation at page 280).

Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.  
Applicant argues claim 1 is amended, and the compound originally elected by the Applicant is no longer encompassed by claim 1.  This argument is not persuasive because the cited references still render the claims prima facie obvious for reasons stated above (see paragraph 12, above).  Applicant has not otherwise argued the merits of the rejection, or why the cited references might no longer read on the instant claims as amended; therefore the rejection, as modified above, is maintained.




Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/           Examiner, Art Unit 1611